GOLDTHWAITE, J.
1. It is possible the excluded evidence might be proper if aided by other proof showing the payment of these accounts by the intestate, but without aid from other sources, the mere fact that they were found in his possession, certainly did not sustain the issue. Prima facie, this proof was irrelevant, and as such, if insisted upon as proper to go before the jury, the defendant should have intimated his intention to sustain it by other evidence. When evidence is offered seemingly irrelevant to the matter in issue, it is the duty of the party offering it, to show how it can be made relevant by connection with other facts or circumstances to be offered, or already in evidence. [Crenshaw v. Davenport, 6 Ala. Rep. 390, and cases there cited.]
2. The other point is equally clear against the defendant. The receipt of a third party, indicating that he had received the note of the defendant’s intestate in payment of an account contracted by the plaintiff, was certainly no evidence to charge the latter, either with or without the note. It may be, for any thing which appears, that the note thus spoken of, was given by the intestate upon some other consideration than money from the plaintiff; at any rate, it is no evidence of an assumpsit, even on account of, or at the request of the plaintiff.
Judgment affirmed.